DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4 and 11 set forth: “…the extension position…” of the actuator, however, the actuator is never claimed as having an extension position and as such the limitation lacks antecedent basis. An extension position is not an inherent characteristic of an actuator as there are embodiments of actuators which do not extend in order to provide actuation in a system. For this reason, the claims should be amended to set forth that the actuator comprises an extension position or claim the actuator as extendable. 




Allowable Subject Matter
Claims 1-3, 5-10, and 12-14 are allowed.
Claims 4 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of the independent claims. The prior art teaches a variety of means for tracking a cannula during an insertion procedure (see attached PTO-892 Notice of References Cited). For example, Zemel teaches a device using a light source (30) and a signal producer (e.g., sensor 36) to display needle entry into a patient’s vasculature during a procedure. However, Zemel fails to disclose a medical device containing the needle and which the light source and signal producer are part of the medical device (the claim does not positively recite the medical device; however, the structure requires the medical device to comprise the elements as the position of the needle within the medical device is being tracked). Furthermore, Zemel only discloses a single light source, requires a coating on the needle to provide the desired output to the sensor, and fails to disclose any actuator for moving the needle within a device. Castle teaches an apparatus for lancet actuation which utilizes a system for controlling the extension of a needle from a device and which utilizes an optical encoder to obtain position data about the lancet during deployment. Castle fails to disclose the fist and second light sources which are utilized by a signal producer to produce first and second signals which are used to locate the needle within the device. Such a configuration is not known from the prior art and for this reason the claims are considered allowable over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN L ZAMORY/Examiner, Art Unit 3783   
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783